DETAILED ACTION
This office action is in response to the reply filed on 11/22/2021.
Claims 1-10, 12-17, and 19-22 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-10, 12-17, and 19-22 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a bit decomposition circuitry configured to convert the added/subtracted result with the bit sharing to produce a bit shared result”. The closest prior art does not disclose performing such a bit decomposition with using bit sharing in the context of the rest of the claimed invention. The claims are therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s disclosure.
Hazay et al. teaches a system for secure communication between two parties using pattern matching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183